                      UkiiTBD 51/     hirmici souai

                      eastem bismcr f ie s



Hllfi O JOHNSON
   OEUlldNEIl
\JS CIVIL ACTION MO. 1JS CV SS
                                 Sk AMJL Ehimy vACT/dM NO, 11 n

T /16 isoo of hakmais amd pamle ,
       RESPDHDENT.


               0&1 110M JO 7UF L flQlS Jf\A E5 R, /l, ISN 'TKV
              CIVIL A TION CSIUNCCNTS NANe AF EhliENLE

                       in p no p e a

HJITIDNER flb E INCOMPLIAN E U111-1 Zg,C,S,C, 1 LSL Of FP CP IN ORdCR
 10 PRO CEE A PAD PE RLy UNbER SHOUT CAUSE ORDER INHERE TNF /USPONMNT
 15 imPFbPER AMR THE LERK OF THE OURT HAVE FAILED 70 A I&N
 A IvlEU CI IL AC116M HU MISER,


                         Brief istory of ase

PETIMIMEK FlLCD IN T I Uf , DISTRICT COURT UNDER C I, AC lOH NUNDER
V S -CW S INHERE THIS CbUfTT DRlSERtb TI T CLAim C6HC£RNlH£ 7HE
TEXAS SCARE) b P k mS AM PAROLES bFUSibN TO DENY
PtmmFF WAMOATDlii SU PER IS IAN HAS SE ERED* „
                             LEGAL ANALV.il 5

FEDERAL ULLS OF CIVIL PROLLbUKC J.I LLOWS TOE E OAT TO £V£A CLAII V) MOW
 t iftME m,sec ha tu s v, adams csAF. d nss is c .iiu) r e
(1,S, DISTRICT COURT MAOISTl TE Omm THe CLEAR 00 OTC TOO/IT « DIRECTCD 70
h New civil actio a N mtA AWfl Assi&w me hem PernwH kuo hiM T The
Regular practice for auotm&wt of mevcy a/lco ivil action. All cams
                                                jJ -

CDAJLEftNiAlk PiTfTloNE/CS DtSCIPlIAlAAV AUIdfrl IH JMLL               l/ti
l! TH /l-B Vtt S'HLB CfWSE NUMBEk LWttti HAMl MHf BEEN CD DUtT/E ) AT*,
THI TI E, IHATS EmADMmM IH m PRbLEEbM&S BE 7H E SHBU CAUSE
b lk MB 'THE n/\N\STMT£$ f A.. BEBA BiM B EE AULT JS WE FACT THAT
TEXA BMJsD b? PARDMS Aii) PAROLE IS NOT tiOCUMENTEN UNDER ARBW
USLmbEhlT NA t DR titled!
THE ROPE FMM 0F ADDRES I ME THE NEW-FILED OWL ACT16H DU M O m
 Of THE COURT M /W S JiOtS HAS HOT BEEN CONDUCTED DA PAOLESSED AS«*
              L blR D\i£k A 'TEA A i 11 A TMA {5 (MM BP M RUM AMD, ,
PA LE TO PEBSBRUE IN A PFLUTlMELU PER ANENT FORM AS T E So LB
hl MblNL DA CIVIL A TION NUM ER AS ORDERED BE mOJ7HA7JT?


                               CONCLUSION

 FOR THE POKE EDI HU MASONS SET OUT IN THIS OBTTEC TI ON TO TAP A1A&IS7AAUS
 REPO T AM FF COM MEND A OKI EMTIO IVIL ACTION AES LOUDEN 7S NAME > < . *
 avur nu inpRDPtfR PiririoNa as t i u. wi micr co r o cod
 THLDMPLIDNtt ID H T I MRClSmil , PREVIOUS FILED ORDER DU M0 ST ADIS BY
         kailf SOUTH! Su s LDNtl Dl DAlt/ TJ/UC TEJlTloMERS MOVo PDA MPAULX
 JUbPMml (iA SRDHTE*


                                        -
                     uhitu) sum htsnict tmi
                     easuk Disma if 11m

                        o r-ia of- T f tins.

                            Sift, I lili



honokable united S ms m itf m, zt mu hismt A-twa A.a'tmsax.
ONirtD iT07« h\MK a aitJij: eas7hm bisnur t>t nm
UH Ntm m sm t
LUFKM.UMS IS 701
RE: ELLblb SOlWiO l I/, TE S BDHD Df- PAADMS AM PM611S
     smure cmLAtiiotJ Nt>unis-cv-s

Beak mr. o'tooue :

EUtkOSEB FOR. FlLINt IB FETlTlMIUS OBJsaim 7b m£ M STmii
 ftITI?DM AND fiECftmFlENMTMW EAITM LlVlL ACTION RESKNbWTs
 wiimE APP ewce i n ft rd p e r

                       PLEASE DT fi NOTICE UMM RECEITS


T ANK W AESPEETFUlty FOR TOUR ASMTMLE.

t/
St PROVIDED UCm RE&UEST
                                                       kD




                              v>.


k

                              Vj
                                    §
                              Vi          '
                               j

                                      .
                                                   i

                                     § ft
                                     j

                                    sS
                              a
                              y'
                                              5
                                              <

                                    ft!       ¦~


                              5)     i


                                                       If!
                                                       P5




    3;                    >
                        cr7
    <5,                 Vn
     S>
    ¦VJ
    %             R
                 '       .k
                        \v

            -k
                 b
            >.
                        S
                        '
    <5 bS   J           kj
    <3 3         c-*i    5
    ¦0 1 V               >
        I        «Vi
    UJ k
